Matter of Hotchkies (2017 NY Slip Op 04953)





Matter of Hotchkies


2017 NY Slip Op 04953


Decided on June 15, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 15, 2017

[*1]LYNSEY E. M. HOTCHKIES, Respondent. (Attorney Registration No. 2206423)

Calendar Date: May 30, 2017

Before: Peters, P.J., Garry, Clark, Mulvey and Aarons, JJ.


Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for petitioner.
Lynsey E. M. Hotchkies, London, United Kingdom, respondent pro se.

Per CuriamMEMORANDUM AND ORDER
Respondent was admitted to practice by this Court in 1988 and lists a business address in the United Kingdom with the Office of Court Administration. This Court suspended respondent from the practice of law in New York in 1999 due to conduct prejudicial to the administration of justice arising from her
failure to comply with the attorney registration requirements of Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (262 AD2d 702, 704 [1999]; see  Judiciary Law § 468-a [5]; Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]). Respondent moves for her reinstatement (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.16 [a]; Rules of App Div, 3d Dept [22 NYCRR] § 806.16 [a]), and petitioner advises, by correspondence from its Chief Attorney, that it does not oppose the motion.
Respondent has self-certified as retired from the practice of law since 1996 (see  Rules of Chief Admin of Cts [22 NYCRR] § 118.1 [g]), and her application demonstrates that she has [*2]otherwise complied with the order of suspension and this Court's rules. Further, upon reading respondent' affidavit the correspondence in response by petitioner's Chief Attorney, we are satisfied that respondent has the requisite character and fitness for the practice of law, and that it would be in the public's interest to reinstate her to practice in New York (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.16 [a]). Accordingly, mindful that respondent would need to relinquish her retired status and fulfill certain continuing legal education requirements as a precondition to actually practicing law in New York (see  Rules of App Divs [22 NYCRR] §§ 1500.22 [n] [3]; 1500.23 [b]), her motion for reinstatement is granted, and she is reinstated to the practice of law in New York, effective immediately.
Peters, P.J., Garry, Clark, Mulvey and Aarons, JJ., concur.
ORDERED that the motion for reinstatement by respondent is granted; and it is further
ORDERED that respondent is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.